Citation Nr: 0620009	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  98-17 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a left clavicle fracture.

2.  Entitlement to a compensable rating for hemorrhoids.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The veteran's case was remanded for additional development in 
December 2003.  The Appeals Management Center completed the 
development and returned the case to the Board in October 
2005.

The veteran submitted additional argument and evidence 
directly to the Board in April 2006.  Some of the material is 
relevant to the issues on appeal but is well beyond the 90 
days provided for in 38 C.F.R. § 20.1304 (2005).  However, as 
the veteran's case is being remanded for additional 
development, the agency of original jurisdiction (AOJ) will 
have an opportunity to review the material in their 
adjudication of the claim.

The Board notes that the veteran was also seeking entitlement 
to service connection for migraines and a cervical spine 
disability.  His claim was denied in April 2003.  He 
submitted his notice of disagreement in May 2003 and was 
issued a statement of the case in September 2003.  There is 
no indication in the claims file of any further action 
involving the claim by either the veteran or the RO prior to 
the return of the case in October 2005.

The April 2006 submission from the veteran contained 
additional argument in support of his claim for service 
connection for migraines and a cervical spine disability.  He 
provided information regarding additional treatment he had 
received.  The evidence is referred to the AOJ for 
consideration.  

Finally, the veteran submitted a claim for an increased 
rating for his right hand strain associated with residuals of 
a fracture of the left clavicle in September 2003.  He 
included evidence of a right ulnar nerve transposition.  
There is no indication in the claims file that any action was 
taken on the veteran's claim for an increased rating.  The 
issue is referred to the RO for such further development as 
may be necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was granted service connection for osteoarthritis 
of the left knee, associated with spinal stenosis, L5-S1, by 
way of a rating decision dated in April 2003.  He was 
assigned a 10 percent rating.  Notice of the rating action 
was provided that same month.

The veteran submitted a claim for an increased rating for his 
left knee disability in June 2003.  He included a statement 
from D. R. Wild, M.D., dated in June 2003.  Dr. Wild said 
that he had recommended that the veteran undergo a total knee 
replacement.  

The veteran's case was forwarded to the Board for 
adjudication of the issues on appeal in September 2003.  The 
Board remanded the case for additional development in 
December 2003.

As noted in the Introduction, the veteran's case was returned 
to the Board in October 2005.  There is no indication in the 
claims file that the AMC took any action on the increased 
rating claim involving the left knee disability.  

A review of VA treatment records indicates that the veteran 
had a total knee arthroplasty (TKA) in October 2003.  The 
surgery was reportedly performed by a private physician at a 
private hospital.  Further, the veteran submitted a statement 
in May 2004 wherein he made reference to a "100 percent" 
rating until December 2004.  The implication is clear that 
the veteran received a mandatory 100 percent rating for one 
year following surgery on his service-connected left knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2005).

The claims file does not contain any medical evidence 
pertaining to the left knee surgery.  Nor does the claims 
file contain evidence of the actual adjudication of the 
veteran's left knee claim, although the evidence strongly 
suggests such an adjudication was done by the RO as opposed 
to the AMC as indicated by the veteran's reference to his 
receipt of a 100 percent rating.  The medical evidence 
relating to the veteran's surgery and recovery, as well as 
any adjudication of the level of disability for the left knee 
are pertinent in the adjudication of the veteran's pending 
claim.  No decision can be made on the veteran's entitlement 
to a TDIU rating without knowing the status of his service-
connected left knee.  Further, there is no way of knowing if 
the outstanding medical evidence relates to the increased 
rating claims now on appeal.  

The RO must be contacted and the contents of any temporary 
file for the veteran must be associated with the claims file.  
The medical records pertaining to the veteran's left knee 
surgery and recovery must be requested.

In addition, the veteran's left clavicle disability was last 
examined in November 2002.  His service-connected hemorrhoids 
were last examined in April 2004.  New examinations are 
necessary in order to properly evaluate the veteran's current 
level of disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should associate with the 
claims folder all records contained in 
any temporary file for the veteran that 
is maintained at the RO.

2.  The veteran should be requested to 
identify any source of treatment for his 
service-connected disabilities since 
September 2003, including information 
concerning his left knee surgery in 
October 2003 and any subsequent treatment 
for the knee.  Those records that are not 
already of record should be secured.  

3.  The veteran should be afforded an 
examination to assess the current status 
of his service-connected hemorrhoids.  

4.  The veteran should also be afforded 
an examination to assess the current 
status of his service-connected residuals 
of a fracture of the left clavicle.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case that 
addresses all of the evidence added to 
the record and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


